DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (WO 2014/016517), wherein US Serial No. 2016/0312005 is used for citation, in view of Gonzalez et al. (US Serial No. 2008/0260959).
Regarding claims 1-5; Bernard et al. teaches a rheology additive comprising a diamide, said additive existing or used in the form of a paste that is pre-activated and pre-concentrated in a polar organic solvent or plasticizer [0013].  Bernard et al. teaches an organic binder composition comprising as the rheology agent at least one diamide according to the present invention [0015].  Bernard et al. teaches 15-45% by weight (overlaps with the required range of instant claim 1) [0037] of a fatty acid diamide which comprises a reaction product of:
at least one diamine
at least one saturated hydroxycarboxylic fatty acid selected from 9-hydroxystearic acid and/or 10-hydroxystearic acid [0016-0021].
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.
Bernard et al. teaches to be used as an organogelator additive and more particularly a thixotropic additive in a composition for application such as a coating, for instance paint, said diamide needs to be activated in order to have its thixotropic nature [0045].  According to a first preferred option, this may take place independently of the final application composition, in a preconcentrated composition of said diamide in an organic solvent, preferably a polar organic solvent, which is preferably liquid at room temperature and suited to the diamide and to the final application and preactivated in the form of a preactivated paste [0045]. In this case, this preactivated diamide composition is added to the final application composition without the need for activation insofar as said diamide is added already preactivated in its "preactivated" "preconcentrated" paste composition and adapted for the final application [0045].  However, Bernard et al. further teaches a second embodiment, wherein in the absence of preactivation in the form of a preactivated paste preconcentrated in a medium that is suited to (compatible with) the final application, the activation of said diamide may be 
Bernard et al. teaches employing reactive diluents in the present invention, however fails to explicitly teach employing from 70% to 95% by weight of at least one monofunctional (meth)acrylic reactive diluent comprising a cycloaliphatic group or more than one cycyloaliphatic groups, said cycloaliphatic optionally being substituted with at least one C1 to C4 alkyl.  Gonzalez et al. teaches a coating composition comprising a reactive diluent, such as monofunctional (meth)acrylate monomer), specifically tert-butyl cyclohexyl (meth)acrylate and isobornyl acrylate (instant claims 4 and 5) [0147], employed in an amount of from 20 to 90% by weight (overlaps with the required ranges of instant claims 1 and 3) [0148].  Bernard et al. and Gonzalez et al. are analogous art because they are both concerned with the same field of endeavor, namely coating compositions, specifically used as paint.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the monofunctional cycloaliphatic (meth)acrylate monomer (e.g. isobornyl acrylate), as taught by Gonzalez et al., to the organic binder composition of Bernard et al., and would have been motivated to do so in order to influence the density of crosslinking and/or adjust the viscosity of the compositions, as suggested by Gonzalez et al. [0146].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (WO 2014/016517), wherein US Serial No. 2016/0312005 is used for citation, and .
Regarding claim 6; Bernard et al. fails to explicitly disclose the composition further comprises a radical polymerization inhibiting stabilizer in an amount of 10 to 1000 ppm.  Narayan et al. teaches a radiation polymerizable paint and/or coating compositions [col3, line35-43] comprising an acrylate and further comprising 200 ppm of a polymerization inhibitor (e.g. hydroquinione) [Ex1].  Bernard et al. and Narayan et al. are analogous art because they are both concerned with the same field of endeavor, namely radiation polymerizable coating compositions suitable for use as paints.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add 200 ppm of a polymerization inhibitor, as taught by Narayan et al., to the composition of Bernard et al., and would have been motivated to do so in order to prevent polymerization of the acrylate double bond, as suggested by Narayan et al. [col7, line20-30].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Applicant’s arguments are directed to “product-by-process” claim limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.  However, the teachings of Bernard et al. do suggest pre-activating and pre-concentrating the at least one fatty acid diamide in the presence of the formulation.   Specifically, Bernard et al. teaches the activation of said diamide may be performed according to a second option, in situ in the final application composition (i.e. in the presence of reactive diluents), but by the final user. The diamide of the invention may thus be preactivated in the form of a preactivated and preconcentrated paste [0046].
As such, Bernard et al. is still relied upon for rendering obvious a fatty acid diamide-based rheology additive composition, as required by the instant claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767